Citation Nr: 1429401	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  11-04 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether the appellant is eligible to receive VA home loan benefits.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The appellant had active duty service from November 1967 through October 1969; however, was discharged under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma, which denied the Veteran's claim for VA benefits.  The record reflects that jurisdiction over this claim was subsequently transferred to the Home Loan Eligibility Center in Winston-Salem, North Carolina, which continued to deny the Veteran's claim for VA home loan benefits.  A timely Notice of Disagreement was received from the Veteran in April 2010.  After a Statement of the Case was issued in November 2010, the appellant perfected his appeal via VA Form 9 substantive appeal received in January 2011.


FINDINGS OF FACT

1.  As determined in a prior January 2014 Board decision, the appellant had active duty service from November 1967 through October 1969, however, was discharged from service under conditions other than honorable due to his willful and persistent misconduct.

2.  The January 2014 Board decision as to the character of the Veteran's discharge is final.


CONCLUSION OF LAW

The appellant is not eligible for VA home loan benefits.  38 U.S.C.A. §§ 101, 3701, 3702, 5303 (West 2002); 38 C.F.R. § 3.12 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

The question before the Board is whether the appellant is eligible for VA home loan benefits.  As discussed fully below, there are no facts in dispute and the disposition of the issue on appeal turns upon an interpretation of applicable laws and regulations.  In instances such as this, where the interpretation of the law is dispositive of the appeal, neither the duty to notify nor the duty to assist provisions of the VCAA is applicable.  De la Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

II.  Analysis

The evidence in the record shows that the appellant had active duty service from November 1967 through October 1969.  According to his DD Form 214, he was discharged under conditions other than honorable.  The issue of the character of the appellant's discharge was an issue that was raised separately in connection with his claim for entitlement to VA home loan benefits.  Although jurisdiction over the issue of the character of the Veteran's discharge remained under the jurisdiction of the Muskogee RO, the record reflects that jurisdiction over the claim for home loan benefits was transferred to the Home Loan Eligibility Center in Winston-Salem, North Carolina.  In a January 2014 decision, the Board determined that the appellant's discharge was the result of his willful and persistent misconduct, and hence, that the character of the appellant's discharge served as a bar to VA benefits.  That Board decision is final under 38 U.S.C.A. § 7104(a).

In the foregoing procedural posture, the issue of the Veteran's entitlement to VA home loan benefits remains pending on appeal and returns to the Board for its final adjudication.

A person seeking VA benefits must first establish that he or she has attained the legal status of being a "veteran".  Holmes v. Brown, 10 Vet. App. 38 (1997).  Under applicable law, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a) (2013).

Character of discharge may bar an appellant from entitlement to VA benefits in one of two ways: under statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), or, under regulatory bars listed in 38 C.F.R. § 3.12(d).  The provisions of 38 C.F.R. § 3.12(d) provide, in pertinent part, that a discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  See 38 C.F.R. § 3.12(d)(4).  A discharge or release from service under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b).

As determined by the Board in the final January 2014 decision as to the character of the appellant's discharge, the appellant was discharged from active duty under conditions other than honorable "for unfitness, following various periods of AWOL, general courts martial, and a determination that he had a general dislike for military service, a lack of self-motivation, and a negative attitude toward the military."  Hence, the Board determined, the character of the appellant's discharge served as a bar to VA benefits.  As this decision is final under 38 U.S.C.A. § 7104(a), the Board is bound by this prior determination and now concludes that the Veteran is barred from VA home loan benefits.

Under the foregoing analysis, the appellant is not eligible for VA home loan benefits as a matter of law.  Thus, his claim for eligibility for VA home loan benefits must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Eligibility to receive VA home loan benefits is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


